Appeal from an order of the Broome County Special Term of Supreme Court vacating a judgment taken by default in a certiorari proceeding instituted to review an assessment of real property situated in the city of Binghamton. The order appealed from is discretionary and should not be interfered with unless there has been a clear abuse of discretion. Such abuse does not appear. We strongly disapprove, however, of the dilatory tactics practiced by respondents. Litigants in tax cases are entitled to have their eases disposed of with reasonable dispatch, and lack of help in some city department cannot be continually urged to deprive them of such right. The order should be affirmed, without costs on appeal, but the provision therein relating to costs on the motion should be modified. Appellants should have fifty dollars costs in the proceeding and twenty-five dollars costs on the motion. Order unanimously affirmed as so modified. Present — Hill, P. J., Crapser, Heffernan, Schenck and Foster, JJ.